COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                §
IN RE:                                                            No. 08-16-00225-CR
                                                §
EUGENIO L. RODRIGUEZ,                                       AN ORIGINAL PROCEEDING
                                                §
                      Relator.                                     IN MANDAMUS
                                                §

                                       JUDGMENT

         The Court has considered this cause on the Relator’s petition for writ of mandamus

against the 109th District Court of Andrews County, Texas, and concludes that Relator’s petition

for writ of mandamus should be denied. We therefore deny the petition for writ of mandamus, in

accordance with the opinion of this Court.

         IT IS SO ORDERED THIS 9TH DAY OF SEPTEMBER, 2016.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.